CONCURRING OPINION
Ey SKEEL, PJ.:
I concur in the judgment of reversal upon the grounds stated in the majority opinion except insofar as the error found in giving special instruction No. 3, requested by the defendant. This instruction was based on the law of the case of Kimball v. Cincinnati, 160 Oh St 370, 116 N. E. (2d) 708. the syllabus of that case being quoted in the majority opinion. I am unable to distinguish between “slight defects commonly found in sidewalks” caused by “variations from one-half to three-fourths of an inch” by reason of the unevenness of “adjacent sections of a sidewalk” and a variation of like dimension caused by the installation of a small water box cover near or in a crosswalk located on that portion of a roadway used both by vehicular and pedestrian traffic. This is equally true where the slight protrusion above the surface of the road by the *368water turn-off box of from one-half to three-quarters of an inch is j caused by the fact that in resurfacing the roadway, the final layer ofi asphalt of a thickness of about one-half, had not yet been installed. No ¶ legal distinction is to be found in the fact that the unevenness of the,, sidewalk came about by the weather and the passing of time and the] slight unevenness in the crosswalk resulted from making street repairs. ] If one is not dangerous, it must follow that the other is likewise not] dangerous to street users. j
Nor can any credit be given to one of the plaintiff’s witnesses who! testified that the top of the metal water box was four inches above the surface of the roadway. The defendant introduced photographs focused from both directions (east and west) which demonstrate with- < out peradventure of doubt that such estimate of the degree of unevenness was completely inaccurate. The effect of such testimony was only to destroy the credibility of the witness.